UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22118 Dreman Contrarian Funds (Exact name of registrant as specified in charter) Harborside Financial Center Plaza 10 Suite 800 Jersey City, NJ 07311 (Address of principal executive offices) (Zip code) William Murphy Unified Fund Services, Inc. 2960 N. Meridian St., Suite 300 Indianapolis, IN46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7000 Date of fiscal year end: 10/31 Date of reporting period: 04/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Dreman Contrarian Funds Dreman High Opportunity Fund Dreman Contrarian Mid Cap Value Fund Dreman Contrarian Small Cap Value Fund Dreman Market Over-Reaction Fund Dreman Contrarian International Value Fund Semi-Annual Report April 30, 2010 Fund Advisor: Dreman Value Management, LLC Harborside Financial Center Plaza 10 Suite 800 Jersey City, NJ07311 Toll Free:(800) 247-1014 FUND HOLDINGS – (Unaudited) 1As a percent of net assets. 2Companies consisting of market capitalizations similar to those included in the S&P 500 Index. Under normal circumstances, the Dreman High Opportunity Fund (“High Opportunity Fund”) will invest at least 80% of its net assets in equity securities of large capitalization companies which the Advisor defines as companies that are similar in market capitalization to those listed on the S&P 500 Index.At April 30, 2010, the market capitalization of companies included in the S&P 500 Index ranged from $1.154 billion to $320.338 billion. 1As a percent of net assets. 2Companies consisting of market capitalizations ranging from $2 billion to $15 billion. 3Companies consisting of market capitalizations not ranging from $2 billion to $15 billion. Under normal circumstances, the Dreman Contrarian Mid Cap Value Fund (“Mid Cap Fund”) will invest at least 80% of its net assets in equity securities of medium capitalization companies which the Advisor defines as companies with market capitalizations ranging from $2 billion to $15 billion. 1As a percent of net assets. 2Companies consisting of market capitalizations of $300 million to $2.5 billion. Under normal circumstances, the Dreman Contrarian Small Cap Value Fund (“Small Cap Fund”) will invest at least 80% of its net assets in equity securities of small capitalization companies which the Advisor defines as companies with market capitalization of $300 million to $2.5 billion. 1As a percent of net assets 2Companies consisting of market capitalizations similar to those listed in the S&P 500 Index. Under normal circumstances, the Dreman Market Over-Reaction Fund (“Market Over-Reaction Fund”) will invest at least 80% of its net assets in equity securities of large capitalization companies which the Advisor defines as companies that are similar in market capitalization to those listed on the S&P 500 Index.At April 30, 2010, the market capitalization of companies included in the S&P 500 Index ranged from $1.154 billion to $320.338 billion. 1 As a percent of net assets. Under normal circumstances, the Dreman Contrarian International Value Fund (the “International Fund”) will invest at least 80% of its assets in the equity securities of issuers that are located outside of the U.S., or which derive a significant portion of their business or profits from outside the U.S. Availability of Portfolio Schedules– (Unaudited) Each Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (the “SEC”) for the first and third quarters of each fiscal year on Form N-Q, which is available on the SEC’s web site at www.sec.gov.Each Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. ABOUT YOUR FUNDS’ EXPENSES – (Unaudited) As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs, such as redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples for the Funds are based on an investment of $1,000 invested at the beginning of the period and held for the period ended April 30, 2010. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Dreman High Opportunity Fund Beginning Account Value Ending Account Value Expenses Paid during the period ended April 30, 2010 Actual - Class A (a) $ $ $ Hypothetical - Class A (b) (Assumes a 5% return) $ $ $ Actual - Class C (c) $ $ $ Hypothetical - Class C (d) (Assumes a 5% return) $ $ $ Actual - Institutional Class (e) $ $ $ Hypothetical - Institutional Class (e) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the Class A annualized expense ratio of 1.54%, multiplied by the average account value over the period, multiplied by 162/365 (to reflect the period since commencement of Class A operations on November 20, 2009). (b) The hypothetical example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Class A’s annualized expense ratio of 1.54% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). (c) Expenses are equal to the Class C annualized expense ratio of 1.99%, multiplied by the average account value over the period, multiplied by 162/365 (to reflect the period since commencement of Class A operations on November 20, 2009). (d) The hypothetical example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Class C’s annualized expense ratio of 1.99% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). (e) The example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Institutional Class’s annualized expense ratio of 0.70% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). Dreman Contrarian Mid Cap Value Fund Beginning Account Value Ending Account Value Expenses Paid during the period ended April 30, 2010 Actual - Class A (a) $ $ $ Hypothetical - Class A (b) (Assumes a 5% return) $ $ $ Actual - Class C (c) $ $ $ Hypothetical - Class C (d) (Assumes a 5% return) $ $ $ Actual - Institutional Class (e) $ $ $ Hypothetical - Institutional Class (e) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the Class A annualized expense ratio of 1.54%, multiplied by the average account value over the period, multiplied by 162/365 (to reflect the period since commencement of Class A operations on November 20, 2009). (b) The hypothetical example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Class A’s annualized expense ratio of 1.54% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). (c) Expenses are equal to the Class C annualized expense ratio of 2.20%, multiplied by the average account value over the period, multiplied by 162/365 (to reflect the period since commencement of Class A operations on November 20, 2009). (d) The hypothetical example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Class C’s annualized expense ratio of 2.20% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). (e) The example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Institutional Class’s annualized expense ratio of 1.00% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). Dreman Contrarian Small Cap Value Fund Beginning Account Value Ending Account Value Expenses Paid during the period ended April 30, 2010 Actual - Class A (a) $ $ $ Hypothetical - Class A (b) (Assumes a 5% return) $ $ $ Actual - Retail Class (c) $ $ $ Hypothetical - Retail Class (c) (Assumes a 5% return) $ $ $ Actual - Institutional Class (d) $ $ $ Hypothetical - Institutional Class (d) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the Class A annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 162/365 (to reflect the period since commencement of Class A operations on November 20, 2009). (b) The hypothetical example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Class A’s annualized expense ratio of 1.75% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). (c) The example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Retail Class’s annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). (d) The example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Institutional Class’s annualized expense ratio of 1.00% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). Dreman Market Over-Reaction Fund Beginning Account Value Ending Account Value Expenses Paid during the period ended April 30, 2010 Actual - Class A (a) $ $ $ Hypothetical - Class A (b) (Assumes a 5% return) $ $ $ Actual - Class C (c) $ $ $ Hypothetical - Class C (d) (Assumes a 5% return) $ $ $ Actual - Institutional Class (e) $ $ $ Hypothetical - Institutional Class (e) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the Class A annualized expense ratio of 1.54%, multiplied by the average account value over the period, multiplied by 162/365 (to reflect the period since commencement of Class A operations on November 20, 2009). (b) The hypothetical example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Class A’s annualized expense ratio of 1.54% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). (c) Expenses are equal to the Class C annualized expense ratio of 2.20%, multiplied by the average account value over the period, multiplied by 162/365 (to reflect the period since commencement of Class A operations on November 20, 2009). (d) The hypothetical example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Class C’s annualized expense ratio of 2.20% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). (e) The example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the Institutional Class’s annualized expense ratio of 0.85% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). Dreman International Value Fund Beginning Account Value Ending Account Value Expenses Paid during the period ended April 30, 2010 Actual - Retail Class (a) $ $ $ Hypothetical - Retail Class (a) (Assumes a 5% return) $ $ $ (a) The example is calculated based on the six-month period from November 1, 2009 to April 30, 2010. Expenses are equal to the International Value Fund’s annualized expense ratio of 1.52% multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). Dreman Contrarian Funds Dreman High Opportunity Fund Schedule of Investments April 30, 2010 (Unaudited) Common Stocks - 98.62% Shares Value Banks - 21.35% Bank of America Corp. $ Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Consumer Goods - 6.68% Altria Group, Inc. Philip Morris International, Inc. Electronics - 4.83% Emerson Electric Co. General Electric Co. Financial Services - 2.88% American Express Co. Healthcare - 3.72% Aetna, Inc. UnitedHealth Group, Inc. Industrials - 8.36% 3M Co. Eaton Corp. Northrop Grumman Corp. United Technologies Corp. Insurance - 2.03% Hartford Financial Services Group, Inc. Leisure - 3.09% Carnival Corp. Walt Disney Co./The Mining - 4.35% BHP Billiton Ltd. (a) *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman High Opportunity Fund Schedule of Investments - continued April 30, 2010 (Unaudited) Common Stocks - 98.62% - continued Shares Value Oil & Natural Gas - 27.69% Anadarko Petroleum Corp. $ Apache Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. EnCana Corp. Occidental Petroleum Corp. Valero Energy Corp. Pharmaceuticals - 4.58% AstraZeneca plc (a) Eli Lilly & Co. Pfizer, Inc. Retail - 6.94% Lowe's Companies, Inc. Staples, Inc. Transportation - 2.12% FedEx Corp. TOTAL COMMON STOCKS (Cost $67,186,195) Exchange-Traded Funds - 0.32% Financial Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $182,796) Money Market Securities - 1.80% Huntington Money Market Fund - Trust Shares, 0.01% (b) TOTAL MONEY MARKET SECURITIES (Cost $1,409,560) TOTAL INVESTMENTS (Cost $68,778,551) - 100.74% $ Liabilities in excess of other assets - (0.74)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Variable rate security; the money market rate shown represents the rate at April 30, 2010. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments April 30, 2010 (Unaudited) Common Stocks - 87.02% Shares Value Banks - 6.00% Comerica, Inc. $ Fifth Third Bancorp Hudson City Bancorp, Inc. SunTrust Banks, Inc. Consumer Goods - 10.06% Dean Foods Co. (a) Fortune Brands, Inc. Lorillard, Inc. Mattel, Inc. Molson Coors Brewing Co. - Class B VF Corp. Whirlpool Corp. Electric Power - 5.49% Ameren Corp. American Electric Power Company, Inc. PPL Corp. Progress Energy, Inc. Electronics - 2.86% General Cable Corp. (a) L-3 Communications Holdings, Inc. Financial Services - 5.41% Ameriprise Financial, Inc. Discover Financial Services Federated Investors, Inc. - Class B Western Union Co. Gold & Silver Ores - 3.20% Silver Wheaton Corp. (a) Yamana Gold, Inc. Healthcare - 6.63% Biogen Idec, Inc. (a) Cooper Companies, Inc. / The Kinetic Concepts, Inc. (a) Omnicare, Inc. Zimmer Holdings, Inc. (a) *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments - continued April 30, 2010 (Unaudited) Common Stocks - 87.02% - continued Shares Value Industrials - 5.42% Eaton Corp. $ Energizer Holdings, Inc. (a) Hubbell, Inc. - Class B Northrop Grumman Corp. Information Technology - 4.19% Anixter International, Inc. (a) Arrow Electronics, Inc. (a) Symantec Corp. (a) Insurance - 6.99% Allstate Corp. Axis Capital Holdings, Ltd. Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. RenaissanceRe Holdings, Ltd. Materials - 1.44% Owens-Illinois, Inc. (a) Mining - 2.36% Cameco Corp. Joy Global, Inc. Oil & Natural Gas - 7.37% Chesapeake Energy Corp. Cimarex Energy Co. Ensco plc (b) Newfield Exploration Co. (a) Nexen, Inc. Pharmaceuticals - 1.18% Forest Laboratories, Inc. (a) Restaurants - 1.60% Burger King Holdings, Inc. Retail - 4.05% Best Buy Co., Inc. SUPERVALU, Inc. TJX Companies, Inc. Semiconductors - 1.30% Xilinx, Inc. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments - continued April 30, 2010 (Unaudited) Common Stocks - 87.02% - continued Shares Value Services - 5.86% Fiserv, Inc. (a) $ Fluor Corp. Pitney Bowes, Inc. Synopsys, Inc. (a) Steel - 1.37% Nucor Corp. Telecommunications - 1.26% Windstream Corp. Transportation - 2.98% Norfolk Southern Corp. Tidewater, Inc. TOTAL COMMON STOCKS (Cost $744,920) Real Estate Investment Trusts - 4.51% Duke Realty Corp. Hospitality Properties Trust Senior Housing Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $30,689) Escrow Rights - 0.00% Southern Energy Escrow Rights (c) - TOTAL ESCROW RIGHTS (Cost $0) - Money Market Securities - 7.62% Huntington Money Market Fund - Trust Shares, 0.01% (d) TOTAL MONEY MARKET SECURITIES (Cost $70,411) TOTAL INVESTMENTS (Cost $846,020) - 99.15% $ Other assets less liabilities - 0.85% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Escrow rights issued in conjunction with bond reorganization.There is no market for the rights, therefore these are considered to be illiquid and are valued according to fair value procedures approved by the Trust. (d) Variable rate security; the money market rate shown represents the rate at April 30, 2010. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments April 30, 2010 (Unaudited) Common Stocks - 89.85% Shares Value Banks - 4.90% BancorpSouth, Inc. $ Bank of Hawaii Corp. FirstMerit Corp. Fulton Financial Corp. Washington Federal, Inc. Chemicals - 1.94% OM Group, Inc. (a) RPM International, Inc. Consumer Goods - 14.33% Central European Distribution Corp. (CEDC) (a) Corn Products International, Inc. Del Monte Foods Co. Hanesbrands, Inc. (a) Helen of Troy, Ltd. (a) JAKKS Pacific, Inc. (a) Jarden Corp. Jones Apparel Group, Inc. Nash Finch Co. NutriSystem, Inc. RadioShack Corp. Scotts Miracle-Gro Co. - Class A Universal Corp. Vector Group, Ltd. Wolverine World Wide, Inc. Electric Power - 3.79% ALLETE, Inc. IDACORP, Inc. NV Energy, Inc. TECO Energy, Inc. Electronics - 0.76% General Cable Corp. (a) Financial Services - 4.32% Apollo Investment Corp. Investment Technology Group, Inc. (a) Net 1 UEPS Technologies, Inc. (a) Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued April 30, 2010 (Unaudited) Common Stocks - 89.85% - continued Shares Value Gold & Silver Ores - 1.92% Gammon Gold, Inc. (a) $ Pan American Silver Corp. Healthcare - 6.91% Amedisys, Inc. (a) AmSurg Corp. (a) Healthspring, Inc. (a) Inverness Medical Innovations, Inc. (a) LifePoint Hospitals, Inc. (a) MEDNAX, Inc. (a) Owens & Minor, Inc. Teleflex, Inc. Industrials - 4.79% Curtiss-Wright Corp. EnerSys (a) Esterline Technologies Corp. (a) GrafTech International, Ltd. (a) RINO International Corp. (a) Information Technology - 7.38% Anixter International, Inc. (a) CACI International, Inc. - Class A (a) DST Systems, Inc. EarthLink, Inc. Jabil Circuit, Inc. Jack Henry & Associates, Inc. Lexmark International, Inc. - Class A (a) Synaptics, Inc. (a) Insurance - 6.73% Allied World Assurance Company Holdings, Ltd. Argo Group International Holdings, Ltd. Aspen Insurance Holdings, Ltd. Endurance Specialty Holdings, Ltd. Hanover Insurance Group, Inc. Platinum Underwriters Holdings, Ltd. Protective Life Corp. Leisure - 1.00% International Speedway Corp. - Class A *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued April 30, 2010 (Unaudited) Common Stocks - 89.85% - continued Shares Value Manufacturing - 2.03% Ameron International Corp. $ Barnes Group, Inc. Mining - 0.91% Thompson Creek Metals Co., Inc. (a) Oil & Natural Gas - 8.90% Atwood Oceanics, Inc. (a) Cal Dive International, Inc. (a) Contango Oil & Gas Co. (a) Forest Oil Corp. (a) St. Mary Land & Exploration Co. Superior Energy Services, Inc. (a) Tesoro Corp. Vectren Corp. W&T Offshore, Inc. Restaurants - 1.82% Brinker International, Inc. Sonic Corp. (a) Retail - 2.86% Cash America International, Inc. Regis Corp. Ruddick Corp. Semiconductors - 0.97% Microsemi Corp. (a) Services - 5.97% EMCOR Group, Inc. (a) GATX Corp. Geo Group, Inc. (a) Kelly Services, Inc. - Class A (a) Life Time Fitness, Inc. (a) Tutor Perini Corp. (a) Steel - 0.86% Reliance Steel & Aluminum Co. Telecommunications - 2.88% CommScope, Inc. (a) Iowa Telecommunications Services, Inc. Plantronics, Inc. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued April 30, 2010 (Unaudited) Common Stocks - 89.85% - continued Shares Value Transportation - 3.88% Brink's Co. / The $ Diana Shipping, Inc. (a) Genesee & Wyoming, Inc. - Class A (a) Ryder System, Inc. TOTAL COMMON STOCKS (Cost $92,746,812) Real Estate Investment Trusts - 4.93% Alexandria Real Estate Equities, Inc. Anworth Mortgage Asset Corp. CBL & Associates Properties, Inc. Hospitality Properties Trust HRPT Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,509,332) Money Market Securities - 4.95% Huntington Money Market Fund - Trust Shares, 0.01% (b) TOTAL MONEY MARKET SECURITIES (Cost $6,285,233) TOTAL INVESTMENTS (Cost $103,541,377) - 99.73% $ Other assets less liabilities - 0.27% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the money market rate shown represents the rate at April 30, 2010. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments April 30, 2010 (Unaudited) Common Stocks - 97.60% Shares Value Banks - 6.63% Banco Santander SA (b) $ Canadian Imperial Bank of Commerce DBS Group Holdings, Ltd. (b) Erste Group Bank AG (b) National Bank of Greece S.A. (b) State Street Corp. United Overseas Bank, Ltd. (b) Consumer Goods - 5.29% Altria Group, Inc. Kao Corp. (b) Molson Coors Brewing Co. - Class B Reynolds American, Inc. Sara Lee Corp. Diversified Conglomerates - 1.14% Keppel Corp., Ltd. (b) Electric Power - 12.55% AES Corp. (a) American Electric Power Co., Inc. (AEP) Constellation Energy Group, Inc. Dominion Resources, Inc. DTE Energy Co. Edison International Empresa Nacional de Electricidad S.A. (Endesa-Chile) (b) Enersis S.A. (b) Exelon Corp. FirstEnergy Corp. FPL Group, Inc. Progress Energy, Inc. Public Service Enterprise Group, Inc. Electronics - 1.13% Garmin, Ltd. Healthcare - 6.72% Aetna, Inc. Amgen, Inc. (a) Cardinal Health, Inc. CIGNA Corp. Humana, Inc. (a) UnitedHealth Group, Inc. WellPoint, Inc. (a) *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued April 30, 2010 (Unaudited) Common Stocks - 97.60% - continued Shares Value Industrials - 5.62% General Dynamics Corp. $ L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Information Technology - 1.87% Computer Sciences Corp. (a) Symantec Corp. (a) Insurance - 10.99% ACE, Ltd. Aflac, Inc. Allstate Corp. Aon Corp. Chubb Corp. Fairfax Financial Holdings, Ltd. Principal Financial Group, Inc. Progressive Corp. Travelers Companies, Inc. / The Unum Group Oil & Natural Gas - 16.01% Chesapeake Energy Corp. China Petroleum & Chemical Corp. (Sinopec) (b) Diamond Offshore Drilling, Inc. Ecopetrol SA (b) El Paso Corp. EnCana Corp. Eni S.p.A. (b) Gazprom (b) LUKOIL (b) Marathon Oil Corp. MOL Hungarian Oil and Gas PLC (a) (b) National-Oilwell Varco, Inc. Noble Corp. Sempra Energy Talisman Energy, Inc. Technip SA (b) Total SA (b) Transocean, Ltd. (a) Pharmaceuticals - 5.56% AstraZeneca PLC (b) *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued April 30, 2010 (Unaudited) Common Stocks - 97.60% - continued Shares Value Pharmaceuticals - 5.56% - continued Eli Lilly and Co. $ Forest Laboratories, Inc. (a) Merck & Co., Inc. Pfizer, Inc. Sanofi-Aventis (b) Retail - 4.53% AutoZone, Inc. (a) Delhaize Group (b) Kroger Co. Safeway, Inc. Services - 2.05% Apollo Group, Inc. - Class A (a) Fluor Corp. Steel - 1.14% Companhia Siderurgica Nacional S.A. (CSN) (b) Telecommunications - 16.37% BCE, Inc. CenturyTel, Inc. France Telecom SA (b) Hellenic Telecommunications Organization SA (OTE) (b) Nippon Telegraph and Telephone Corp. (NTT) (b) Portugal Telecom, SGPS, S.A. (b) Qwest Communications International, Inc. Singapore Telemmunications, Ltd. (b) SK Telecom Co., Ltd. (b) Swisscom AG (b) Telecom Italia S.p.A. (b) Telefonica S.A. (b) Telefonos de Mexico SAB de CV (Telmex) (b) Telesp - Telecomunicacoes de Sao Paulo S.A. (b) Telus Corp. Verizon Communications, Inc. Vodafone Group Plc (b) TOTAL COMMON STOCKS (Cost $7,044,489) Real Estate Investment Trusts - 1.00% Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $67,828) *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued April 30, 2010 (Unaudited) Money Market Securities - 1.13% Shares Value Huntington Money Market Fund - Trust Shares, 0.01% (c) $ TOTAL MONEY MARKET SECURITIES (Cost $87,846) TOTAL INVESTMENTS (Cost $7,200,163) - 99.73% $ Other assets less liabilities - 0.27% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Variable rate security; the money market rate shown represents the rate at April 30, 2010. DIVERSIFICATION OF ASSETS: Percentage of Net Assets Austria % Belgium % Brazil % Canada % Cayman Islands % Chile % China % Colombia % France % Greece % Hungary % Japan % Italy % Mexico % Portugal % Russia % Singapore % South Africa % South Korea % Spain % Switzerland % United Kingdom % United States % Total % Other assets (including money market) % Grand Total % *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments April 30, 2010 (Unaudited) Common Stocks - 99.94% Shares Value Banks - 13.80% Banco Bilbao Vizcaya Argentaria, S.A. (a) $ Banco Santander SA (a) Bank of Montreal 78 Barclays PLC (a) Deutsche Bank AG (b) 92 HSBC Holdings plc (a) KB Financial Group, Inc. (a) Chemicals - 1.79% Agrium, Inc. 88 Consumer Goods - 8.45% British American Tobacco plc (a) Coca-Cola Femsa, S.A.B. de C.V. (a) 83 Diageo plc (a) 85 Unilever PLC (a) Electric Power - 2.13% E. ON AG (a) Electronics - 3.32% China Digital TV Holding Co., Ltd. (a) (c) Siemens AG (a) 56 Financial Services - 4.47% Net 1 UEPS Technologies, Inc. (c) Nomura Holdings, Inc. (a) Gold & Silver Ores - 6.64% AngloGold Ashanti, Ltd. (a) 85 Barrick Gold Corp. Silver Wheaton Corp. (c) Yamana Gold, Inc. Healthcare - 5.50% China Medical Technologies, Inc. (a) Covidien Plc Smith & Nephew plc (a) Industrials - 5.71% ABB, Ltd. (a) BAE Systems plc (a) Chicago Bridge & Iron Co. N.V. (c) (d) *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments- continued April 30, 2010 (Unaudited) Common Stocks - 99.94% - continued Shares Value Insurance - 7.39% Allianz SE (a) $ ING Groep N.V. (a) (c) Prudential plc (a) Willis Group Holdings PLC Leisure - 1.95% Carnival plc (a) Mining - 1.03% BHP Billiton, Ltd. (a) 44 Oil & Natural Gas - 19.50% BASF SE (a) 74 BP plc (a) EnCana Corp. 85 Eni S.p.A. (a) Ensco plc (a) LUKOIL (a) 92 Nexen, Inc. Royal Dutch Shell PLC (a) Sasol (a) Statoil ASA (a) Total SA (a) Pharmaceuticals - 5.64% AstraZeneca PLC (a) GlaxoSmithKline plc (a) Sanofi-Aventis (a) Retail - 1.90% Delhaize Group (a) 71 Telecommunications - 6.63% Nokia Corp. (a) SK Telecom Co., Ltd. (a) Vodafone Group Plc (a) Transportation - 3.05% Seaspan Corp. Ship Finance International, Ltd. Utilities - 1.04% Companhia de Saneamento Basico do Estado de Sao Paulo (a) 82 TOTAL COMMON STOCKS (Cost $291,696) *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments - continued April 30, 2010 (Unaudited) Money Market Securities - 4.41% Shares Value Huntington U.S. Treasury Money Market Fund - Trust Shares, 0.01% (e) $ TOTAL MONEY MARKET SECURITIES (Cost $13,693) TOTAL INVESTMENTS (Cost $305,389) - 104.35% $ Liabilities in excess of other assets - (4.35)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Global Registered Shares. (c) Non-income producing. (d) New York Registry. (e) Variable rate security; the money market rate shown represents the rate at April 30, 2010. DIVERSIFICATION OF ASSETS: Percentage of Net Assets Australia % Belgium % Bermuda % Brazil % Canada % Cayman Islands % Finland % France % Germany % Japan % Ireland % Italy % Marshall Islands % Mexico % Netherlands % Norway % Russia % South Africa % South Korea % Spain % Switzerland % United Kingdom % United States % Total % Other assets (including money market) % Grand Total % *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Assets and Liabilities April 30, 2010 (Unaudited) Dreman Dreman Dreman Dreman High Contrarian Contrarian Market Opportunity Mid Cap Small Cap Over-Reaction Fund Value Fund Value Fund Fund Assets: Investments in securities At cost $ 103,541,377 At value $ 126,536,316 Receivable for Fund shares sold - - Receivable for investments sold - - - Interest receivable 9 - 52 - Dividends receivable Receivable from Advisor (a) - - Prepaid expenses Total assets Liabilities: Payable for investments purchased - - Payable for Fund shares redeemed - - Payable to administrator Payable to custodian Payable to Advisor (a) - - Accrued 12b-1 fees 3 8 3 Accrued trustee fees Other accrued expenses Total liabilities Net Assets: $ 126,880,995 Net Assets consist of: Paid in capital $ 112,149,432 Accumulated undistributed net investment income Accumulated undistributed net realized gain (loss) on investments and futures contracts Net unrealized appreciation(depreciation) on investments Net Assets: $ 126,880,995 *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Assets and Liabilities- continued April 30, 2010 Dreman Dreman Dreman Dreman (Unaudited) High Contrarian Contrarian Market Opportunity Mid Cap Small Cap Over-Reaction Net Assets (unlimited number of shares authorized) Fund Value Fund Value Fund Fund Class A: Net Assets (b) (b) Shares outstanding Net asset value, offering and redemption price per share Class C: Net Assets (b) (b) N/A (b) Shares outstanding N/A Net asset value and offering price per share N/A Minimum redemption price per share (NAV * 0.99) (c) N/A Retail Class: Net Assets N/A N/A $ 106,887,252 N/A Shares outstanding N/A N/A N/A Net asset value and offering price per share N/A N/A N/A Redemption price per share (NAV * 0.99) (d) N/A N/A N/A Institutional Class: Net Assets Shares outstanding Net asset value, offering and redemption price per share (a) See Note 4 in the Notes to the Financial Statements. (b) Due to the small size of the share class, net assets and shares outstanding are presented unrounded. (c) A contingent deferred sales charge ('CDSC") of 1.00% may be charged on shares held less than 12 months. (d) A redemption fee of 1.00% is charged on shares held less than 60 days. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Assets and Liabilities - continued April 30, 2010 (Unaudited) Dreman Contrarian International Value Fund Assets: Investments in securities At cost $ At value $ Dividends receivable Receivable from Advisor (a) Prepaid expenses Total assets Liabilities: Payable for investments purchased Payable to administrator 40 Payable to custodian Accrued 12b-1 fees Accrued trustee fees Other accrued expenses Total liabilities Net Assets: $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain (loss) on investments Net unrealized appreciation(depreciation) on investments Net Assets: $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption Price per share (NAV * 0.99) (b) $ (a) See Note 4 in the Notes to the Financial Statements. (b) A redemption fee of 1.00% is charged on shares held less than 60 days. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Operations For the six months ended April 30, 2010 (Unaudited) Dreman Dreman Dreman Dreman Dreman High Contrarian Contrarian Market Contrarian Opportunity Mid Cap Small Cap Over-Reaction International Fund Value Fund Value Fund Fund Value Fund Investment Income Dividend income (Net of foreign withholding tax of $788, $35, $181, $4,000 and $150, respectively) $ Interest income 50 1 2 - Total Income Expenses Investment Advisor fee (a) 12b-1 expense: Class A 1 11 13 1 - Class C 2 2 - 2 - Retail Class - - - Administration expenses (a) Custodian expenses Registration expenses Legal expenses Out-of-Pocket expenses Auditing expenses CCO expenses 30 Trustee fees and expenses Miscellaneous expenses Pricing expenses Printing expenses 26 87 49 Insurance expenses 91 89 Total Expenses Fees waived and expenses reimbursed by Advisor (a) 12b-1 fees waived by Advisor (a) - ) Net operating expenses Net Investment Income Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities ) Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman High Opportunity Fund Six months ended April 30, 2010 Year ended (Unaudited) (a) October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income, Class A (3 ) - From net investment income, Class C (3 ) - From net investment income, Institutional Class ) ) Total distributions ) ) Capital Share Transactions - Class A: Proceeds from shares sold - Reinvestment of distributions 3 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Class C: Proceeds from shares sold - Reinvestment of distributions 3 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Institutional Class: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees - 49 (b) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ (a) Classes A & C commenced operations on November 20, 2009. (b)A redemption fee of 1.00% was charged on shares held less than one year for the period of November 1, 2008 through May 31, 2009. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman Contrarian Mid Cap Value Fund Six months ended April 30, 2010 Year ended (Unaudited) (a) October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income, Class A ) - From net investment income, Class C ) - From net investment income, Institutional Class ) ) Total distributions ) ) Capital Share Transactions - Class A: Proceeds from shares sold - Reinvestment of distributions 14 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Class C: Proceeds from shares sold - Reinvestment of distributions 14 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Institutional Class: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees - (b) Net increase (decrease) in net assets resulting from share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ (a) Classes A & C commenced operations on November 20, 2009. (b)A redemption fee of 1.00% was charged on shares held less than one year for the period of November 1, 2008 through May 31, 2009. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman Small Cap Value Fund Six months ended April 30, 2010 Year ended (Unaudited) (a) October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income, Class A (4 ) - From net investment income, Retail Class ) ) From net investment income, Institutional Class ) ) From net realized gain, Retail Class - ) From net realized gain, Institutional Class - ) Total distributions ) ) Capital Share Transactions - Class A: Proceeds from shares sold - Reinvestment of distributions 4 - Amount paid for shares redeemed ) - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Retail Class: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees (b) Net increase (decrease) in net assets resulting from share transactions Capital Share Transactions - Institutional Class: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ (a) Class A commenced operations on November 20, 2009. (b)A redemption fee of 1.00% was charged on shares held less than one year for the period of November 1, 2008 through May 31, 2009. Effective June 1, 2009, the holding period was lowered to 60 days. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman Market Over-Reaction Fund Six months ended April 30, 2010 Year ended (Unaudited) (a) October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations Distributions: From net investment income, Class A (8 ) - From net investment income, Class C (7 ) - From net investment income, Institutional Class ) ) Total distributions ) ) Capital Share Transactions - Class A: Proceeds from shares sold - Reinvestment of distributions 8 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Class C: Proceeds from shares sold - Reinvestment of distributions 7 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Institutional Class: Proceeds from shares sold - Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ (a) Classes A & C commenced operations on November 20, 2009. (b)A redemption fee of 1.00% was charged on shares held less than one year for the period of November 1, 2008 through May 31, 2009. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman Contrarian International Value Fund Six months ended April 30, 2010 Year ended (Unaudited) October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income (loss) $ $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income ) - From net realized gain ) - Total distributions ) - Capital Share Transactions - Retail Class: Proceeds from shares sold Reinvestment of distributions - Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ Capital Share Transactions - Retail Class: Shares sold Shares issued in reinvestment of distributions - Net increase (decrease) from capital share transactions *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Capital Share Transactions Dreman High Opportunity Fund Six months ended April 30, 2010 Year ended (Unaudited) (a) October 31, 2009 Capital Share Transactions - Class A: Shares sold 58 - Shares issued in reinvestment of distributions - * - Net increase (decrease) from capital share transactions 58 - Capital Share Transactions - Class C: Shares sold 58 - Shares issued in reinvestment of distributions - * - Net increase (decrease) from capital share transactions 58 - Capital Share Transactions - Institutional Class: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions * Shares reinvested amounted to less that 0.500 shares. (a) Classes A & C commenced operations on November 20, 2009. Dreman Contrarian Mid Cap Value Fund Six months ended April 30, 2010 Year ended (Unaudited) (a) October 31, 2009 Capital Share Transactions - Class A: Shares sold - Shares issued in reinvestment of distributions 1 - Net increase (decrease) from capital share transactions - Capital Share Transactions - Class C: Shares sold 53 - Shares issued in reinvestment of distributions 2 - Net increase (decrease) from capital share transactions 55 - Capital Share Transactions - Institutional Class: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions ) (a) Classes A & C commenced operations on November 20, 2009. *See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Capital Share Transactions - continued Dreman Small Cap Value Fund Six months ended April 30, 2010 Year ended (Unaudited) (a) October 31, 2009 Capital Share Transactions - Class A: Shares sold - Shares issued in reinvestment of distributions - * - Shares redeemed ) - Net increase (decrease) from capital share transactions - Capital Share Transactions - Retail Class: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions Capital Share Transactions - Institutional Class: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions * Shares reinvested amounted to less that 0.500 shares. (a) Class A commenced operations on November 20, 2009. Dreman Market Over-Reaction Fund Six months ended April 30, 2010 Year ended (Unaudited) (a) October 31, 2009 Capital Share Transactions - Class A: Shares sold 60 - Shares issued in reinvestment of distributions 1 - Net increase (decrease) from capital share transactions 61 - Capital Share Transactions - Class C: Shares sold 60 - Shares issued in reinvestment of distributions 1 - Net increase (decrease) from capital share transactions 61 - Capital Share Transactions - Institutional Class: Shares sold - Shares issued in reinvestment of distributions Shares redeemed (3
